LAW OFFICES JMS Law Group, PLLC 1000 Woodbury Road, Suite 110 Woodbury, NY 1797 TELEPHONE:(516) 422-6285 FACSIMILE: (516) 422-6286 E-MAIL: jstein@jmslg.com February 15, 2011 Via Facsimile: (202) 772-9185 George K. Schuler Mining Engineer Office of Natural Resources U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4628 Re: Oregon Gold, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 31, 2010 File No. 000-53307 Dear Mr. Schuler: As we discussed, as per its filings via edgar with the SEC, the above referenced company has changed the focus of its operations.As such the comments set forth in your letter dated December 9, 2010 are not applicable and the company will not be formally responding other than in this correspondence. If you have any questions or additional requests please contact the undersigned at the number above. Very truly yours, Jeffrey M. Stein Cc: Weiliang Liu
